Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/347,958 MONITORING DEVICE FOR HOUSEHOLD APPLIANCES AND HOLDING DEVICE filed on 5/7/2019.  Claims 1-14, 16 and 17 are pending.  This Final Office Action is in response to applicant’s reply dated 6/21/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 (line 3) the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
Claims 1, 2, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2017/0367151 to Rafii et al. 
With regards to claims 1 and 2, Rafii teaches a device (2) having a housing, a camera objective and at least one a fixation unit wherein the fixation unit is adapted for the fastening the monitoring device on at least one surface area of at least one model of a household appliance wherein the fixation unit is arranged relative to the camera objective in order to arrange the camera objective.  Rafii does not specifically teach that the surface or the appliance model are predetermined or that the cameral is mounted in in at least one a position of a predetermined distance, however predetermining surfaces, appliance models and mounting distances are obvious as design choices for use of the device. 
With regards to the amendments that the monitoring device is releasably fastened to a user selected location, selected from among a plurality of available user selected locations, Rafii teaches that the set up may include “one or more video cameras” (See 0068) and it would be obvious and understood that one or many cameras may be released and moved or located in the place the user decides is best for the particular application. Further Rafii teaches many so many configurations of the device that it would be obvious to one of skill in the art that the cameras could be positioned in more than one user decided location.  (See Generally Rafii).  
With regards to claim 7, this is Official Notice that a device cover is obvious for protection of the device. 
With regards to claim 10, this is Official Notice that it would be obvious to one of ordinary skill in the art to use and LED indicator as they are used for showing electrical presence.  
With regards to claims 11 and 12, a duplication of parts has been held to be obvious and adding a second camera for the same function as the first is obvious.  

Claims 3-6, 8, 9, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2017/0367151 to Rafii et al. and in view of United States Patent Publication No. 2019/0089872 to Rukes et al. 
Rafii teaches the basic inventive concept as shown above but does not teach the camera holding structure which is shown in Rukes et a.  It would be obvious to one of ordinary skill in the art to have used a mounting structure as desired to orientate the camera as necessary.  Rukes et al. teaches an orienting section (814) for the camera objective wherein the orienting section is arranged relative to the fixation unit (820) in order to arrange the camera objective relative to the household appliance.  
With regards to claim 4, Rukes et al. teaches that the fixation device is mounted by screws, however it would be obvious to a person of skill in the art that the mounting of the fixation device may by by any suitable method such as magnetic or is a suction cup, in particular a microscopic suction cup, or is a micro suction foam or is a hook and loop fastener.  
With regards to claim 5, Rukes also shows at least one flap (706), which is in particular arranged in a region near the at least one camera objective especially arranged such that the can cover the camera objective and is at least partially rotatable or pivotable and it would be obvious to cover the camera as desired for protection of the camera.  
With regards to claim 6, Rukes teaches that the flap is a protection lens which is at least partially transparent.
With regards to claims 8 and 17, Rukes teaches a communication device (714), which comprises a USB interface for wired communication or comprises wireless communication devices, in particular a Wi-Fi antenna, or wherein the communication device comprises or 1s in conjunction, preferably in optical conjunction with a camera unit which is in at least partially in conjunction.  
With regards to claim 9, Rukes teaches a rechargeable unit wherein the rechargeable unit that is rechargeable by at least one inductive coil or by the USB interface of the a communication device or a power plug-in connector.
With regards to claim 13, the combination teaches wherein the orienting section arranges the camera objective within the predetermined distance or within an angle relative to the monitoring region of the household appliance.
With regards to claim 14, the combination teaches wherein the fastening section has the fastening unit for receiving or holding the monitoring device wherein in particular the fastening unit is adapted for a releasable fixation of at least one the predetermined model of monitoring device, the monitoring device comprising a mobile device.  (See 0057 Rafii). 
	With regards to claim 16, all the elements have been fully rejected above and the combination teaches a monitoring device for monitoring the progress of cooking food using a cooking appliance, the monitoring device comprising a housing, a camera objective, a fixation unit comprising micro suction foam adapted to releasably secure the housing to a user- selected position of surface exterior of the appliance, an orienting section adapted to arrange the camera objective, in a mounted state of the monitoring device to the surface, relative to the cooking appliance so that the camera objective faces a user- selected monitoring region of the appliance wherein food is resident and being cooked in order to monitor the progress thereof via the camera objective, a swing-openable flap reversibly covering a surface of the housing that comprises the fixation unit and wherein the camera objective is disposed in order to protect the camera objective and the fixation unit when not in use, and a communication device within the housing and adapted to transmit a signal reflective of images captured via the camera objective to a portable electronic device of the user via a wireless network, wherein the user-selectable position of the surface and a selected configuration of the orienting section can be used to adjust both a distance and an angle between the camera objective and the monitoring region in order to achieve an optimal viewing condition across a range of different cooking appliances.

Response to Arguments
	The applicant has argued that the Rafii camera cannot meet the claim limitations of being releasably fastened to a user selected location, selected from a plurality of available location. 	Rafii teaches that the set up may include “one or more video cameras” (See 0068) it is understood that one or many cameras may be released and moved or located in the place the user decides is best for the particular application. Further Rafii teaches many so many configurations of the device that it would be obvious to one of skill in the art that the cameras could be positioned in more than one user decided location.  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/18/22